                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: PROCESSED EGG PRODUCTS
ANTITRUST LITIGATION
                                                                        MULTIDISTRICT LITIGATION

                                                                        No. 08-md-2002
THIS DOCUMENT APPLIES TO
ALL DIRECT ACTION PLAINTIFF CASES


                                                     ORDER

         AND NOW, this 31st day of October, 2019, upon considerationofDirectActionPlaintiffs'

Disputed Co-Conspirator Statement Submission (Doc. No. 1965); Defendants' response thereto

(Doc. No. 1984); the James hearing held on September 27, 2019; Direct Action Plaintiffs'

evidentiary submissions at the James hearing held on September 27, 2019; and the parties'

respective post-hearing supplemental briefings and evidentiary submissions (Doc. Nos. 2006,

2007, and 2008), it is ORDERED that co-conspirator statements will be admissible at trial as set

out in the accompanying Memorandum and Appendix. 1




                                                                        ST ATES DISTRICT JUDGE




          The Court finds that the DAPs have met their burden to justify potential admission of certain disputed co-
conspirator statements. However, the Court will permit the defendants to object to the statements on non-hearsay
grounds, such as Federal Rule of Evidence 403 concerns of needlessly presenting cumulative evidence. Therefore,
just because a statement was held in the accompanying Memorandum and Appendix to meet the requirements of Rule
80 I (d)(2)(E) does not mean it is automatically admissible.
